Citation Nr: 0722558	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  06-21 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for 
hypercholesterolemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from July 1985 to September 1985, and had additional periods 
of active and inactive duty training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that denied the appellant's claims 
of entitlement to service connection for the above noted 
disabilities.  A videoconference hearing before the 
undersigned Acting Veterans Law Judge was held in March 2007.


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates 
that the appellant does not have degenerative disc disease 
related to a disease or injury incurred during active duty 
for training, or an injury incurred or aggravated during his 
inactive duty for training.

2.  The preponderance of the evidence of record indicates 
that the appellant does not have hearing loss related to a 
disease or injury incurred during active duty for training, 
or an injury incurred or aggravated during his inactive duty 
for training.

3.  The preponderance of the evidence of record indicates 
that the appellant does not have hypertension related to a 
disease or injury incurred during active duty for training, 
or an injury incurred or aggravated during his inactive duty 
for training.

4.  The appellant does not have a disability related to 
hypercholesterolemia.


CONCLUSIONS OF LAW

1.  Degenerative disc disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).

3.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).

4.  A disability manifested by hypercholesterolemia was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by letters dated in April 2005 
and June 2005.  The originating agency essentially asked the 
appellant to submit any pertinent evidence in his possession, 
and specifically informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the 
appellant's claims has been obtained.  The record before the 
Board contains service medical records and post-service 
medical records, which will be addressed as pertinent, 
particularly, the appellant's service treatment records and 
private treatment records.  In addition, neither the 
appellant nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the appellant in the 
development of the facts pertinent to this appeal.

The record also reflects that the originating agency 
readjudicated the appellant's claims following the provision 
of the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying these claims, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board also points out that the 
appellant was sent a letter explaining Dingess in March 2006.  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the appellant's service medical records and reports of 
private treatment.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the appellant or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131, 
1153 (West 2002); 38 C.F.R. § 3.303(a), 3.306(a) (2006).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); see also Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty; and any period 
of INACDUTRA during which the individual concerned was 
disabled or died (i) from an injury incurred or aggravated in 
line of duty; or (ii) from an acute myocardial infarction, a 
cardiac arrest, or a CVA occurring during such training.  38 
U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2006).  

The term "active duty for training" is, inter alia, full-
time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) 
(2006).  The term "inactive duty for training" means, inter 
alia, duty other than full-time duty prescribed for Reserves 
or the National Guard of any state.  38 U.S.C.A. § 101(23) 
(West 2002); 38 C.F.R. § 3.6(d) (2006).

Further regarding, in-service incurrence, for the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  When a disease is shown as chronic in service, or 
within a presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303 (2006).

Regarding aggravation, a preexisting injury or disease will 
be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
C.F.R. § 3.306(a) (2006).  Temporary or intermittent flare-
ups of a preexisting injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening 
of the condition" -- that is, a worsening that existed not 
only at the time of separation but one that still exists 
currently -- is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).  It is noted that the presumption of 
soundness is not applicable to ACDUTRA or inactive duty 
training.  See 38 U.S.C.A. § 1137.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

A medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide a claim, but 
(a) contains competent lay or medical evidence of a current 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease during service; and (c) indicates 
that the claimed disability may be associated with the 
established event, injury, or disease in service.  See 38 
C.F.R. § 3.159(c)(4) (2006); see Charles v. Principi, 16 Vet. 
App. 370 (2002).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for any of the above 
conditions.  Initially, the Board points out that the 
appellant's service consists solely of periods of active duty 
for training, and inactive duty for training, and thus only 
the law as it pertains to those categories of service, and as 
noted above, applies.  For example, the provisions for 
presumptive service connection based on chronic disease are 
inapplicable.  See 38 U.S.C.A. § 1137.

As to the appellant's claims of entitlement to service 
connection for degenerative disc disease, hearing loss, and 
hypertension, initially, the Board points out that, while all 
of these disabilities were noted at times in the appellant's 
service medical records, such as periodic examination 
reports, there is no evidence of record which links any of 
these disabilities to a disease or injury incurred during 
active duty from training, or to an injury incurred or 
aggravated during inactive duty for training.

As to the appellant's claim for degenerative disc disease 
specifically, records show that the appellant sustained a 
lumbar strain in a motor vehicle accident on January 5, 2003, 
not a time when the appellant was on active or inactive duty 
for training, or en route to active or inactive duty for 
training.  While the appellant was seen at times during his 
periods of inactive duty for training with complaints of back 
pain, no evidence has been presented to indicate that the 
appellant's back was injured or permanently aggravated during 
a period of active duty for training or inactive duty for 
training.  Records show that the appellant sustained an 
exacerbation of his low back disability in June 2004 possibly 
as a result of activity during a period of service; however, 
a July 2004 report of private outpatient treatment indicated 
that the appellant's lumbar axial pain was resolving with a 
home exercise program, and that the appellant had now fully 
recovered from his acute low back exacerbation.  Thus, while 
the appellant's back injury was exacerbated during this 
period of inactive duty for training, the preponderance of 
the evidence of record indicates that this was an acute and 
transitory aggravation which resolved, and not a permanent 
aggravation.  Therefore, the preponderance of the evidence of 
record indicates that the appellant did not sustain or 
permanently aggravate a back disability during any period of 
service.

As to the appellant's claim of entitlement to service 
connection for hearing loss, 
the Board notes that 38 C.F.R. § 3.385 defines when impaired 
hearing will be considered a "disability" for the purposes 
of applying the laws administered by VA.  That Code section 
states that hearing loss will be considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (HZ) is 40 decibels or greater; or 
when the auditory thresholds for at least 3 of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

The Board points out that, while the appellant testified in 
his hearing testimony before the Board that he was a truck 
mechanic in service and exposed to the loud noise of an air 
compressor, the appellant's MOS of finance specialist does 
not indicate that he had significant exposure to acoustic 
trauma.  Thus, the Board has appropriately given due 
consideration was to the places, types, and circumstances of 
the veteran's service, as shown by his service record, 
medical records and official documents.  See 38 U.S.C.A. 
§ 1154(a).  However, in-service noise exposure can not be 
conceded on this basis here.  

A May 1997 periodic report of physical examination noted some 
levels of hearing loss in the right ear, however, a September 
2002 audiogram noted hearing loss to be within normal limits.  
A March 2004 audiogram shows a mild hearing loss in the right 
ear, and no hearing loss for VA purposes in the left ear.  
While the appellant currently has some level of hearing loss 
in his right ear, there is simply no evidence of record 
linking this hearing loss to any disease or injury incurred 
in service, to include exposure to acoustic trauma.  Thus, 
the Board finds that the preponderance of the evidence of 
record is against a grant of service connection for hearing 
loss.

As to the appellant's claim of entitlement to service 
connection for hypertension, he was seen on June 8, 2004, 
during a period of inactive duty for training, with a 
diagnosis of uncontrolled hypertension.  However, as this 
finding was made during a period of inactive duty for 
training, it would have to be related to a specific injury 
incurred or aggravated during inactive duty for training, or 
disease or injury incurred during active duty for training.  
The evidence does not show any such injury or disease.  With 
no findings relating the appellant's hypertension to an 
injury incurred during inactive duty for training, or a 
disease or injury related to the appellant's brief periods of 
active duty for training, the Board finds that the 
preponderance of the evidence of record is against a finding 
of service connection for hypertension.

As to the appellant's claim of entitlement to service 
connection for hypercholesterolemia, high cholesterol is also 
referred to as hypercholesterolemia or hyperlipidemia.  
Hypercholesterolemia is an "excess of cholesterol in the 
blood." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 792 (28th 
ed. 1994). Hyperlipidemia is "a general term for elevated 
concentrations of any or all of the lipids in the plasma, 
including hypertriglyceridemia, hypercholesterolemia etc."  
Id. at 795.

As noted above, service connection can only be granted for a 
disability resulting from disease or injury.  High 
cholesterol is a laboratory finding.  It is not a disability 
for which service connection can be granted.  No symptoms, 
clinical findings or other impairment has been associated 
with this laboratory finding.  As such, it is not a 
disability within the meaning of the law granting 
compensation benefits.

The Board concludes that chronic high cholesterol is not 
present but that, even if it is, the record does not contain 
competent evidence of disability from high cholesterol.  In 
the absence of proof of a current disability from high 
cholesterol, service connection for high cholesterol is not 
warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 43-144 
(1992).

Finally, the Board points out that, as there is no evidence 
of record that the appellant sustained an injury or disease 
related to these disabilities during active or inactive duty 
for training, and there is no medical evidence of record 
linking these disabilities to service, an examination of the 
appellant is not required under Charles.

As the preponderance of the evidence is against all these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for degenerative disc 
disease is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hypercholesterolemia is 
denied.





____________________________________________
ERIC S. LEBOFF 
Acting Appellants Law Judge, Board of Appellants' Appeals




 Department of Veterans Affairs


